Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the Printer Query form filed on 12/29/2021.  
The information disclosure statement/s (IDS/s) submitted on 09/16/2020 and 09/29/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 09/16/2020 are acceptable.
Claims 1-16 are pending and have been examined.

Allowable Subject Matter
Claims 1-16 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “N-1 storage device serially coupled between the input and output ports, wherein two ends of the storage device have a first node and a second node respectively, there are n first switches between the (n)th storage device and the input port, and n is an integer larger than or equal to 1 and smaller than or equal to N-1; and N clamping circuits, wherein each of the N clamping circuits comprises at least one absorbing capacitor and at least one absorbing diode and has a first terminal, a second terminal and a third terminal, the first and second terminals are electrically connected to two ends of the corresponding second switch respectively, the at least one absorbing capacitor and the at least one absorbing diode are serially coupled between the first and second terminals for absorbing a peak voltage generated at the two ends of the 
In re to claim 9, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “X clamping circuit assemblies, wherein each of the X clamping circuit assemblies comprises N clamping circuits for absorbing a peak voltage generated at two ends of the second switch of the corresponding power conversion circuit, each of the N clamping circuits comprises at least one absorbing capacitor and at least one absorbing diode and has a first terminal, a second terminal and a third terminal, the first and second terminals are electrically connected to the two ends of the corresponding second switch respectively, the at least one absorbing capacitor and the at least one absorbing diode are serially coupled between the first and second terminals for absorbing the peak voltage generated at the two ends of the corresponding second switch, and the third terminal is electrically connected to the corresponding first node or the input port”.  
In re to claim 10, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “N clamping circuits, wherein each of the N clamping circuits comprises at least one absorbing capacitor and at least one absorbing diode and has a first terminal, a second terminal and a third terminal, the first and second terminals are electrically connected to two ends of the corresponding third switch respectively, the at least one absorbing capacitor and the at least one absorbing diode are serially coupled between the first and second terminals for absorbing a peak voltage generated at the two ends of the corresponding third switch, and the third terminal is electrically connected to the corresponding first node or the input port27 the first and second terminals, a switching frequency of the first switching element, a switching frequency of the second switching element, an inductance of the first inductor, and a capacitance of the first capacitor, and a capacitance of the second capacitor are set in a manner that a second full-wave rectified voltage having a voltage amplitude and a phase which are identical to the voltage amplitude and the phase of the first full-wave rectified voltage is output from between the second and third terminals.  ”.  
In re to claim 16, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “X clamping circuit assemblies, wherein each of the X clamping circuit assemblies comprises N clamping circuits for absorbing a peak voltage generated at two ends of the third switch of the corresponding power conversion circuit, each of the N clamping circuits comprises at least one absorbing capacitor and at least one absorbing diode and has a first terminal, a second terminal and a third terminal, the first and second terminals are electrically connected to the two ends of the corresponding third switch respectively, the at least one absorbing capacitor and the at least one absorbing diode are serially coupled between the first and second terminals for absorbing a peak voltage generated at the two ends of the corresponding third switch, and the third terminal is electrically connected to the corresponding first node or the input port27 the first and second terminals, a switching frequency of the first switching element, a switching frequency of the second switching element, an inductance of the first inductor, and a capacitance of the first capacitor, and a capacitance of the second capacitor are set in a manner that a second full-wave rectified voltage having a voltage amplitude and a phase which are identical to the voltage amplitude and the phase of the first full-wave rectified voltage is output from between the second and third terminals.  ”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-8, claims 2-8 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 11-15, claims 11-15 depends from claim 10, thus are also allowed for the same reasons provided above.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2839